 

Exhibit 10.5

 

GUARANTEE

 

OF

 

CĪON INVESTMENT CORPORATION.

 

CĪON INVESTMENT CORPORATION, a Maryland corporation, hereby agrees to
unconditionally and irrevocably guarantee (this “Guarantee”) to (a) 34th Street
Funding, LLC, a Delaware limited liability company (“34th Street Funding”), and
to each assignee and pledgee of 34th Street Funding and (b) JPMorgan Chase Bank,
National Association, in its capacity as administrative agent (in such capacity,
the “Administrative Agent” and, together with 34th Street Funding, the
“Guaranteed Parties”) under that certain loan and security agreement, dated as
of August 26, 2016 (the “Loan and Security Agreement”), by and among 34th Street
Funding, as borrower, CĪON Investment Management, LLC (“CIM”), as portfolio
manager, the lenders party thereto, the Administrative Agent and U.S. Bank
National Association (“USB”), as collateral agent (in such capacity, the
“Collateral Agent”), as collateral administrator and as securities intermediary,
the due and punctual payment and performance of all covenants, agreements,
indemnities and other obligations (collectively, the “Guaranteed Obligations”)
of CIM under the Portfolio Management Agreement, dated as of August 26, 2016 (as
may be further amended, modified or supplemented from time to time, the
“Portfolio Management Agreement”), by and between 34th Street Funding and CIM.
This Guarantee is an irrevocable, absolute, unconditional and continuing
guarantee of the full and punctual performance of all Guaranteed Obligations.

 

The undersigned hereby waives any presentment, demand of payment, protest and
notice of nonpayment, dishonor or protest thereof or of any exchange, sale,
surrender, release or any other notice or demand to which the undersigned may
otherwise be entitled. The undersigned shall not be exonerated or discharged
from liability hereunder by any time or grace period given to CIM or by any
other indulgence or concession granted to CIM, including, without limitation,
any such period, indulgence or concession whatsoever affecting or preventing a
recovery of any of the Guaranteed Obligations that, but for this provision,
might operate to exonerate or discharge the undersigned, from its obligations
hereunder.

 

The undersigned further agrees that its liabilities hereunder shall be
irrevocable and unconditional and in no way be affected, impaired, released,
reduced or discharged by reason of the occurrence of any of the following,
although without further notice to or consent of the undersigned, (i) any
bankruptcy, insolvency, reorganization, arrangement, assignment for the benefit
of creditors, receivership or trusteeship affecting CIM or the undersigned; (ii)
any claim, defense or right of set-off of CIM, the undersigned or any other
person may have against the Guaranteed Parties; or (iii) any other circumstances
that might otherwise constitute a defense available to, or a discharge of, CIM
or the undersigned.

 



   

 

 

Notice of acceptance of this Guarantee and of the incurring of any or all of the
Guaranteed Obligations is hereby waived by the undersigned, and this Guarantee
and all of the terms and provisions hereof shall immediately be binding upon the
undersigned from the date of the execution of this Guarantee.

 

The Guaranteed Parties may enforce the undersigned’s obligations hereunder
without in any way first pursuing or exhausting any other rights or remedies
which the Guaranteed Parties may have against CIM or against any other person,
firm or corporation.

 

If demand shall have been made for payment or performance of any of the
Guaranteed Obligations hereunder or if an event resulting in any of the
Guaranteed Obligations becoming payable or performable shall at any time have
occurred and the Guaranteed Obligations becoming payable or performable shall at
such time be prevented by reason of the pendency against CIM of a case or
proceeding under any bankruptcy or insolvency law, the undersigned agrees that,
for purposes of this Guarantee and its obligations hereunder, the Guaranteed
Obligations shall be deemed to have become payable or performable and the
undersigned shall forthwith pay or perform the Guaranteed Obligations, without
any further notice or demand.

 

The undersigned expressly waives any and all rights of subrogation,
reimbursement, contribution, exoneration and indemnity (contractual, statutory
or otherwise) arising from the existence or performance of this Guarantee and
the undersigned irrevocably waives any right to enforce any remedy that the
Guaranteed Parties now have or may hereafter have against CIM, or any other
person, and waives any benefit of, and any right to participate in, any security
now or hereafter held by the Guaranteed Parties, in each case, until such time
as the Guaranteed Obligations have been finally and indefeasibly paid in full in
cash to the Guaranteed Parties. The provisions of this paragraph shall survive
the termination and payment in full of the Guaranteed Obligations.

 

THE UNDERSIGNED HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTEE.

 

THIS GUARANTEE AND ALL RIGHTS, OBLIGATIONS AND LIABILITIES ARISING HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW
YORK.

 

The undersigned hereby irrevocably submits to the non-exclusive jurisdiction of
the courts of the State of New York and of the United States District Court for
the Southern District of New York in any action or proceeding brought against it
under this Guarantee or under any document delivered by it in connection
herewith or called for by the Portfolio Management Agreement.

 

No delay on the part of its exercise of, or the failure to exercise, any right
or remedy shall be deemed a waiver of any obligation of the undersigned or right
of the Guaranteed Parties. This Guarantee may be modified, and the Guaranteed
Parties’ rights hereunder waived, only by agreement in writing signed by each
Guaranteed Party and the undersigned.

 



 -2- 

 

 

This Guarantee shall inure to the benefit of the Guaranteed Parties and their
respective successors and permitted assigns, and shall bind the successors and
assigns of the undersigned. The undersigned hereby acknowledges that the
Collateral Agent is the beneficiary of a collateral assignment of this Guarantee
pursuant to Section 8.02 of the Loan and Security Agreement.

 

This Guarantee may not be assigned by the undersigned without the prior written
consent of each Guaranteed Party. Upon any assignment to, and assumption by, an
assignee of the undersigned’s obligations hereunder in accordance with the
foregoing sentence, the undersigned shall be released with immediate effect from
any and all of its obligations hereunder.

 

 -3- 

 

 

IN WITNESS WHEREOF, this Guarantee has been duly executed by the undersigned
this 26th day of August, 2016.

 

  CĪON INVESTMENT CORPORATION       By: /s/ Michael A. Reisner     Name: Michael
A. Reisner     Title: Co-President and Co-CEO

 



   

